
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 740
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2009
			Mr. Boswell (for
			 himself, Mr. Braley of Iowa,
			 Mr. King of Iowa,
			 Mr. Latham, and
			 Mr. Loebsack) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Recognizing the valuable contributions of
		  the extension offices of land-grant universities.
	
	
		Whereas the Morrill Acts established land-grant
			 universities to teach agriculture, home economics, mechanical arts, and other
			 practical professions;
		Whereas the Smith-Lever Act of 1914 established a
			 partnership between land-grant universities and the United States Department of
			 Agriculture, thereby codifying land-grant university extension services;
		Whereas land-grant university extension services
			 increasingly play an important role in addressing urban, suburban, and rural
			 needs;
		Whereas there are approximately 2,900 local and regional
			 extension offices of land-grant universities nationwide performing educational
			 outreach services;
		Whereas land-grant university extension services provide
			 useful, practical, and research-based information to agricultural producers,
			 small business owners, youth, consumers, and others in rural areas and
			 communities of all sizes; and
		Whereas extension offices provide services in six major
			 areas—4–H youth development, agriculture, leadership development, natural
			 resources, family and consumer sciences, and community and economic
			 development: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the valuable contributions of the extension offices of land-grant
			 universities.
		
